DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020, 10/21/2020, 10/5/2021, and 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification refers to the phrase “actuable object” and is described with respect to an object/element that is actuated by an electromotor in a motor vehicle. The term “actuable” cannot be found in any dictionary by the examiner at this time and the examiner believes that the correct term should be “actuatable” since the objects/elements can be actuated, and the definition of “actuatable” is “able to be actuated”.
	Appropriate correction is required.
Claim Objections
Claims 10, 18, and 26 are objected to because of the following informalities:  
Claims 10, 18, and 26 refer to the limitation of “actuable object” and is described with respect to an object/element that is actuated by an electromotor in a motor vehicle. The term “actuable” cannot be found in any dictionary and the examiner believes that the correct term should be “actuatable” since the objects/elements can be actuated, and the definition of “actuatable” is “able to be actuated”.  
Claims 10 and 18 also refer to the limitation of “the actual object” however there is insufficient antecedent basis for this limitation in the claim, and it appears the limitation refers to the claimed “acutable object” previously mentioned in said claims.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the actuable object" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 18, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al. (US 2017/0288582 A1), herein referred to as Jordan.
Regarding Claim 10, Jordan discloses a method of determining a position of an actuable object (item 10, figure 1) arranged to be driven by a brushed DC electromotor (item 66, figure 2) (para. 0017), the method comprising: 
	driving the actuable object (item 10, figure 1) by providing the electromotor (item 66, figure 2) with a supply current (via item 94, figure 3a of item 58, figure 2/3a -“… which controls the supply of current to the motor(s) 66 using motor switches.” – para. 0121); 
	obtaining an initial position of the actual object (item 10, figure 1 – “based on the prior stored positions…” – para. 0119); 
	monitoring the supply current (via item 82, figure 3B of item 80, figure 3A of item 58, figure 2 – “The position calculator 82 monitors the current…” – para. 0126); 
	acquiring ripple period information based on the monitoring (via item 82, figure 3B of item 80, figure 3A of item 58, figure 2) “The position calculator 82 monitors the current to detect current ripples…” – para. 0126); 
	determining the position of the actuable object (item 10, figure 1) based on the ripple period information position of the actual object (item 10, figure 1) (see claim 83, “… a motor position determination module configured to: determine a first position of the motor at a first time when power supply to the motor is initially discontinued based on ripples in the current supplied to the motor during a first period before the first time); and 
	if the waveform of the supply current complies with at least one pre-determined condition, determining (via item 96’, figure 11B) that the actuable object (item 10, figure 1) has reached an outer position (para. 0151).
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, therefore as the claimed invention provides an alternative condition where the waveform of the supply current does not comply with at least one pre-determined condition, the method is not required to determined that the actuable object has reached an outer position. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) and MPEP 2111.04.
Regarding Claim 18, Jordan discloses a device (item 50, figure 2) for providing information on an annular speed of a DC electromotor (item 66, figure 2), the device comprising: 
	a monitoring module (item 82, figure 3B of item 80, figure 3A of item 58, figure 2 – “The position calculator 82 monitors the current…” – para. 0126) arranged to monitor electrical supply parameters including a supply current for the DC electromotor (item 66, figure 2) and to obtain at least one value of at least one monitored parameter (“The position calculator 82 monitors the current to detect current ripples…” – para. 0126); and 
	a processing module (item 58, figure 2/3a) arranged to: 
-“… which controls the supply of current to the motor(s) 66 using motor switches.” – para. 0121); 
	obtain an initial position of the actual object (item 10, figure 1 – “based on the prior stored positions…” – para. 0119); 
	monitor the supply current (via item 82, figure 3B of item 80, figure 3A of item 58, figure 2 – “The position calculator 82 monitors the current…” – para. 0126); 
	acquire ripple period information based on the monitoring(via item 82, figure 3B of item 80, figure 3A of item 58, figure 2) “The position calculator 82 monitors the current to detect current ripples…” – para. 0126);
	determine the position of the actuable object (item 10, figure 1) based on the ripple period information position of the actual object (item 10, figure 1) (see claim 83, “… a motor position determination module configured to: determine a first position of the motor at a first time when power supply to the motor is initially discontinued based on ripples in the current supplied to the motor during a first period before the first time) and the initial position of the actual object (item 10, figure 1 – “based on the prior stored positions…” – para. 0119); and 
	determine that the actuable object (via item 96’, figure 11B) that the actuable object (item 10, figure 1) has reached an outer position (para. 0151), if the waveform of the supply current complies with at least one pre-determined condition.
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, therefore as the Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) and MPEP 2111.04. 
Regarding Claim 26, Jordan discloses the method according to claim 10, further comprising: 
	receiving a command (via item 16, figure 1 – “one or more buttons 16 or other input devices may be provided to control seat motor that adjust relative positions of the seat assembly 10, the seat portion 12 and/or the backrest portion 14” – para. 0116) for actuating the actuable object (item 10, figure 1); 
	providing a DC electrical energy supply to the DC electromotor (item 66, figure 2) for executing actuation of the actuable object (item 10, figure 1) in accordance with the command (“The motor control module 58 receives feedback signals such as DC voltage and current from motor driver modules and switches 62. The motor driver modules and switches 62 are used to control one or more motors 66…” – para. 0117; based on the input commands from item 16, figure 1 – para. 0116). 
Allowable Subject Matter
Claims 14-16, 25, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 10, further comprising: counting, based on the monitoring, counting pulses in the supply current; determining a measured time period between two counted consecutive pulses; and determining the measured time period as a function of time, wherein the pre-determined condition is the measured time period as a function of time rising by more than a pre-determined amount over a pre-determined amount of time (highlighted for emphasis over the references cited on PTO-892 form).
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 10, further comprising: determining a measured time period between two counted consecutive pulses; and determining the measured time period as a function of time, wherein the pre-determined condition is the measured time period as a function of time exceeding a pre-determined value (highlighted for emphasis over the references cited on PTO-892 form).
Regarding Claim 16, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 10, wherein the pre-determined condition is the measured time period exceeding a pre-determined threshold (highlighted for emphasis over the references cited on PTO-892 form).
Regarding Claim 25, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 10, further comprising setting the outer position as the initial position (highlighted for emphasis over the references cited on PTO-892 form
Regarding Claim 27, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 10, further comprising: determining an expected pulse moment at which a pulse in the supply current is expected to occur; and counting the pulse if the pulse is detected at the expected pulse moment (highlighted for emphasis over the references cited on PTO-892 form).
Claims 28-29 depend upon that of Claim 27, and require all of the limitations of Claim 27, therefore Claims 28-29 are too objected as being dependent upon a rejected base claim.
Claims 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose the device according to claim 18, wherein the processing module is further arranged to: obtain an indicator of an average annular speed based on the supply current; determine an expected time period between two consecutive pulses in the supply current for determining the expected pulse moment based on the indicator; obtain a counted pulse amount by counting pulses in the supply current; determine a measured time period between two counted consecutive pulses; adjust the count in at least one of the following ways to obtain an adjusted counted pulse amount: if the measured time period is less than the expected time period by more than a first pre-determined threshold, adjust the counted pulse amount by subtracting one; or if the measured time period is more than the expected time period by more than a second pre-determined threshold, adjust the counted pulse amount by adding one (highlighted for emphasis over the references cited on PTO-892 form
Regarding Claim 21, the references cited on PTO-892 form, alone or in combination form, fail to disclose a control system for actuating an actuable element of a motorised vehicle, the system comprising: the device according to claim 18; a DC electromotor; and a drive train for coupling the DC electromotor to the actuable element; wherein the drive train comprises: a first transmission element connected to the DC electromotor; and a second transmission element arranged to be connected to the actuable element; wherein the first transmission element and the second transmission element are arrange to engage with one another such that the first transmission element and the second transmission element move together if a coupling torque between the first transmission element and the second transmission element is below a pre-determined torque level and the first transmission element and the second transmission element slip relative to one another if the coupling torque is above a pre-determined torque level (highlighted for emphasis over the references cited on PTO-892 form).
Claims 22-23 depend upon that of Claim 21, and require all of the limitations of Claim 21, therefore Claims 22-23 are too objected as being dependent upon a rejected base claim and Claim 30 depends upon that of Claim 23, and therefore is too objected as being dependent upon a rejected base claim as it requires all of the limitations of Claim 21 and 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to a method for determining a position and/or annular displacement of a rotor of a brushed DC electromotor based on processing variations in the supplied energy to said brushed DC electromotor, as well as devices for performing said method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858